           Case 5:20-cv-03867-RAL Document 18 Filed 08/10/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    TAMMY LYNN MILLER,                              :
                                                    :          CIVIL ACTION
                  Plaintiff,                        :
                                                    :
          v.                                        :
                                                    :
    KILOLO KIJAKAZI, 1                              :          No. 20-cv-03867-RAL
    Acting Commissioner of Social Security,         :
                                                    :
                  Defendant.
                                              ORDER

         AND NOW this 10th day of August, 2021, upon consideration of the parties’

submissions, it is ORDERED that:

      1. Plaintiff’s Request for Review (Doc. No. 14) is DENIED and the final order of the

         Commissioner of Social Security is AFFIRMED;

      2. JUDGMENT IS ENTERED by separate document, filed contemporaneously.

         See Shalala v. Schaefer, 509 U.S. 292, 303 (1993); Kadelski v. Sullivan, 30 F.3d

         399, 402 (3d Cir. 1994); Fed. R. Civ. P. 58(a); and

      3. The Clerk of Courts shall mark this case CLOSED for all purposes including

         statistics.

                                                        BY THE COURT:



                                                        s/Richard A. Lloret_____________
                                                        RICHARD A. LLORET
                                                        U.S. Magistrate Judge




1Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule
25(d) of the Federal Rules of Civil Procedure, Ms. Kijakazi should be substituted for the former
Commissioner of Social Security, Andrew Saul, as the defendant in this action. No further action need be
taken to continue this suit pursuant to section 205(g) of the Social Security Act. 42 U.S.C. § 405(g).
